        Case 5:17-cv-03579-SVK Document 87 Filed 05/08/20 Page 1 of 4



 1   Robert Kopelson, Esq. (SBN 83523)
     Law Office of Robert B. Kopelson
 2   75 E. Santa Clara Street, Suite 1180
     San Jose, CA 95113
 3   Telephone: (408) 293-4000
     Facsimile: (408) 293-8369
 4   Email: kopelaw@hotmail.com

 5   Steven L. Derby, Esq. (SBN 148372)
     Anthony E. Goldsmith, Esq. (SBN 125621)
 6   Celia McGuinness, Esq. (SBN 159420)
     DERBY McGUINNESS & GOLDSMITH LLP
 7   300 Lakeside Drive, Suite 1000
     Oakland, CA 94612
 8   Telephone: (510) 987-8778
     Facsimile: (510) 359-4419
 9   Email: info@dmglawfirm.com

10   Attorney for Plaintiff
     CRISTINA MENDOZA
11
     * Defendants and their respective counsel listed after the caption.
12

13                                 UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15
      CRISTINA MENDOZA,                              CASE NO. 5:17-cv-03579 SVK
16
                             Plaintiff,              Civil Rights
17         v.

18    CITY OF SAN JOSE, PACIFIC GAS &                 STIPULATION TO FILE PLAINTIFF’S
      ELECTRIC COMPANY, a California                  SECOND AMENDED COMPLAINT
19    registered domestic stock corporation,
      HUDSON SKYPORT PLAZA, LLC, a
20    Delaware limited liability company,
      HUDSON SKYPORT PLAZA LAND,
21    LLC, a Delaware limited liability company,
      HUDSON PACIFIC PROPERTIES, INC.,
22    a Maryland corporation, SPIEKER
      PROPERTIES LP, a California limited
23    partnership, EOP OPERTAING LIMITED
      PARTNERSHIP, LP, a Delaware limited
24    partnership CA – SKYPORT I LIMITED
      PARTNERSHIP, a Delaware limited
25    partnership; and DOES 1-100, Inclusive,

26                           Defendants.

27

28
     STIPULATION AND PROPOSED ORDER RE SAC             1
     CASE NO. 5:17-cv-03579-SVK
        Case 5:17-cv-03579-SVK Document 87 Filed 05/08/20 Page 2 of 4



 1   DAVID M. McLAUGHLIN (SBN 131973)
     SPIROS E FOUSEKIS (SBN 260387)
 2   ROPERS, MAJESKI, KOHN & BENTLEY
     1001 Marshall Street, Suite 500 Redwood City, CA 94063-2052
 3
     Telephone:    (650) 364-8200
 4   Facsimile:    (650) 780-1701
     Email:        david.mclaughlin@rmkb.com
 5                 Spiros.fousekis@rmkb.com
 6   Attorneys for Defendants
     HUDSON SKYPORT PLAZA, LLC, a Delaware
 7
     limited liability company, HUDSON SKYPORT
 8   PLAZA LAND, LLC, a Delaware limited liability
     company, HUDSON PACIFIC PROPERTIES, INC.,
 9   a Maryland corporation
10

11

12                                           STIPULATION
13                  Plaintiff, CRISTINA MENDOZA (Plaintiff) and Defendants, HUDSON
14   SKYPORT PLAZA, LLC, a Delaware limited liability company, HUDSON SKYPORT PLAZA
15   LAND, LLC, a Delaware limited liability company, HUDSON PACIFIC PROPERTIES, INC., a
16   Maryland corporation (HUDSON Defendants), hereby jointly stipulate and request through their
17   attorneys of record the following:
18          WHEREAS, Plaintiff filed her First Amended Complaint on April 22, 2020 in accordance
19   with this Court’s order. Docket Nos. 82, 84;
20          WHEREAS, the deadline for Hudson Defendants to respond to the First Amended
21   Complaint is May 6, 2020;
22          WHEREAS, the parties are negotiating in good faith to avoid the filing of a motion by the
23   Hudson Defendants under F.R.C.P. Rule 12(b)(6) or, at the least, minimize the issues that would
24   be brought before the Court under any such Motion;
25          WHEREAS, counsel for Plaintiff and Hudson Defendants have met and conferred and
26   hereby stipulate to Plaintiff having leave to file a Second Amended Complaint.
27          NOW THEREFORE, Plaintiff and Hudson Defendants hereby STIPULATE as follows:
28
     STIPULATION AND PROPOSED ORDER RE SAC
     CASE NO. 5:17-cv-03579-SVK                      2
        Case 5:17-cv-03579-SVK Document 87 Filed 05/08/20 Page 3 of 4



 1          1. Plaintiff shall have leave to file her Second Amended Complaint within five (5) days

 2              of this Court’s Order.

 3

 4          IT IS SO STIPULATED.

 5

 6   Dated: May 6, 2020,                     DERBY, McGUINNESS & GOLDSMITH, LLP
 7

 8                                                By:         /s/ Anthony Goldsmith
                                                        ANTHONY GOLDSMITH, ESQ.
 9                                                      Attorneys for Plaintiff
                                                        CRISTINA MENDOZA
10

11

12

13
      Dated: May 6, 2020,                         ROPERS, MAJESKI, KOHN & BENTLEY
14

15
                                                  By: /s/ David M. McLaughlin
16                                                   DAVID M. McLAUGHLIN
                                                     SPIROS E FOUSEKIS
17                                                   DANIEL E. GAITAN
                                                     Attorneys for Defendants
18                                                   HUDSON SKYPORT PLAZA, LLC, a
                                                     Delaware limited liability company,
19                                                   HUDSON SKYPORT PLAZA LAND,
                                                     LLC, a Delaware limited liability company,
20                                                   HUDSON PACIFIC PROPERTIES, INC.,
                                                     a Maryland corporation
21

22

23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER RE SAC
     CASE NO. 5:17-cv-03579-SVK                         3
        Case 5:17-cv-03579-SVK Document 87 Filed 05/08/20 Page 4 of 4



 1                                           [PROPOSED] ORDER

 2          For GOOD CAUSE SHOWN and for the reasons set forth above, Plaintiff shall have

 3   leave to file her Second Amended Complaint within five (5) days of this Order.

 4          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 5              May 8 2020
     Dated: __________,                           __________________________________
 6                                                Honorable Susan van Keulen
                                                  United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND PROPOSED ORDER RE SAC
     CASE NO. 5:17-cv-03579-SVK                      4
